ORDER
PER CURIAM.
Appellant, Prel Dokaj, appeals from the judgment entered upon the conviction by a jury of forcible sodomy in violation of Section 566.060, RSMo 1994. The court found Appellant to be a prior offender and sentenced him to a term of nine years’ imprisonment. We affirm. We have reviewed, the record and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).